            Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §       CIVIL ACTION NO. 6:20-cv-00892
v.                                                §
                                                  §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                      1
            Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 2 of 17




                                         THE PARTIES

       2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.       Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                    2
               Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 3 of 17




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                      3
          Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 4 of 17




                                 COUNT ONE - INFRINGEMENT OF
                                    U.S. PATENT NO. 7,460,658

        10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        11.     On December 2, 2008, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,460,658 (“the ’658 Patent”), entitled “Apparatus, and an

associated method, for selectably and automatically redirecting a telephonic call to a secondary

location.” A true and correct copy of the ’658 Patent is attached as Exhibit A to this Complaint.

        12.     Brazos is the owner of all rights, title, and interest in and to the ’658 Patent,

including the right to assert all causes of action arising under the ’658 Patent and the right to any

remedies for the infringement of the ’658 Patent.

        13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei

CloudPBX Solutions (collectively, the “Accused Products”).

        14.     The Accused Products include Huawei CloudPBX Solution V600R006C00.

        15.     The Huawei CloudPBX Solution is a communication system that allows

communication via voice, video, content sharing, and the like using a packet data network. The

Huawei CloudPBX also supports Call Forward Services, which includes a communication

diversion service. The users can redirect an incoming call to a desired pre-set phone number using

this service.

        16.     With the Accused Product, a user can use the service on an Office Phone and a

personal phone such that the user has option to communicate through the user’s office IP Phone

(first location) or mobile phone (second location) using some pre-set rules.




                                                     4
        Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 5 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0157983&partNo=3001&mid=SUPE_DOC&_t=1583748295000.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006




                                              5
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 6 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0157983&partNo=3001&mid=SUPE_DOC&_t=1583748295000.

       17.    The Accused Product also includes Call Control and Media Processing

Components, which lets the users of PBX service access a PSTN or mobile network (first

telephonic network) as well through which the users can communicate.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0157983&partNo=3001&mid=SUPE_DOC&_t=1583748295000.


                                                6
          Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 7 of 17




       18.        User of the Huawei CloudPBX Solution are provided a “uPortal” login account.

The CloudPBX user can log in to the “uPortal” using the login credentials from any location over

the internet and set the user preferences for various services such as “Call Forwarding Service.”

The user can explore the “Call Forwarding” option under “Call Service.”




    Source: https://cloudec.huaweicloud.com/uPortal/portal/login.sraction?language=en_US




     Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006


       19.        The Accused Product allows a CloudPBX user to set preferences for

Communications Diversion (CDIV) call forwarding service in “uPortal” such as Call Forwarding

Unconditional (CFU), Call Forwarding No Reply (CFNR), Call Forwarding Busy (CFB), and Call

Forwarding Offline (CFNL). Huawei’s Communications Diversion (CDIV) service enables an

incoming call to be redirected to a pre-set phone number or voice mailbox, according to the pre-

set conditions.




                                                   7
          Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 8 of 17




       20.     In the CDIV configuration, the Accused Product allows a user to provide an

alternative number to which the calls must be routed and enable call forwarding. After enabling

this feature, all the calls to a phone number that follow the pre-set condition are redirected to the

alternative number provided.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.




                                                     8
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 9 of 17




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006




       21.    Source:

https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006The        Accused

Product allows user to provide user preferences (indications) for call forwarding using the

“uPortal” over the Internet (provided to the packet data network). The user preferences set



                                               9
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 10 of 17




conditions on which the call is redirected. The user can also manipulate these conditions to indicate

when the user wants to receive a call on a particular phone number (and hence a particular

location).

       22.     The Accused Product allows a user to configure “Call Forwarding No Reply

(CFNR)” such that when the user is out of office, the user receives a call on the user’s personal

mobile number (second location). The user can select and configure CFNR on the user’s Office

phone number (first location) such that the incoming call is forwarded to the user’s personal phone

number when the office phone is not answered for a specific time.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.




                                                     10
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 11 of 17




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.

       23.     The Accused Product allows the user to enable call forwarding for a number by

entering an alternative number to which the calls have to be redirected. The index is formed by

indexing together the values representative of selection (the number to which the calls must be

redirected) with the calling indicia (the number from which the calls need to be redirected). This

index is then stored at some place, which would be accessed later for redirecting the calls.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.


                                                    11
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 12 of 17




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.

       24.     The Accused Product accesses a database to retrieve the index values when a calling

party places a call to access the number from which the calls have to be redirected (i.e., the calling

indicia) to the number to which the calls have to be redirected (i.e. values representative of

selection made by the user).




                                                     12
        Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 13 of 17




    Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.

       25.    The Accused Product retrieves the index stored in the database, since indicia is

indexed to the values representative of selection (numbers from which and to which call must be

forwarded, respectively). The call that is placed to the number from which the calls have to be



                                                 13
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 14 of 17




redirected (calling indicia) is redirected to the alternate phone number (values representative of

selection made by the user). Hence, the information accessed from the database is used to complete

the routing of the call.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006.



                                                   14
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 15 of 17




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z006

        26.     In view of preceding paragraphs, each and every element of at least claim 13 of the

’658 Patent is found in the Accused Products.

        27.     Huawei has and continues to directly infringe at least one claim of the ’658 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        28.     Huawei has received notice and actual or constructive knowledge of the ’658 Patent

since at least the date of service of this Complaint.

        29.     Since at least the date of service of this Complaint, through its actions, Huawei has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’658 Patent throughout the United States, including within this judicial district, by,

among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:



                                                        15
         Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 16 of 17




        •       https://download.huawei.com/edownload/e/download.do?actionFlag=downl
                oad&nid=EDOC1000157983&partNo=3001&mid=SUPE_DOC&_t=15837
                48295000
        •       https://cloudec.huaweicloud.com/uPortal/portal/login.sraction?language=en
                _US
        •       https://support.huawei.com/enterprise/en/doc/EDOC1000158008?section=z
                006

       30.     Since at least the date of service of this Complaint, through its actions, Huawei has

contributed to the infringement of the ’658 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’658 Patent. The Accused Products are

especially made or adapted for infringing the ’658 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’658 Patent.

                                        JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Huawei infringes one or more claims of the ’658 Patent literally

               and/or under the doctrine of equivalents;

       (B)     Enter judgment that Huawei has induced infringement and continues to induce

               infringement of one or more claims of the ’658 Patent;

       (C)     Enter judgment that Huawei has contributed to and continues to contribute to the

               infringement of one or more claims of the ’658 Patent;

       (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

               compensate Brazos for such damages, together with pre-judgment and post-


                                                     16
        Case 6:20-cv-00892-ADA Document 1 Filed 09/29/20 Page 17 of 17




             judgment interest for the infringement by Huawei of the ’658 Patent through the

             date such judgment is entered in accordance with 35 U.S.C. §284, and increase such

             award by up to three times the amount found or assessed in accordance with 35

             U.S.C. §284;

      (E)    Declare   this   case   exceptional        pursuant   to   35   U.S.C.   §285;   and

      (F)    Award Brazos its costs, disbursements, attorneys’ fees, and such further and

             additional relief as is deemed appropriate by this Court.


Dated: September 29, 2020                  Respectfully submitted,

                                           /s/ James L. Etheridge
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           Brett@EtheridgeLaw.com
                                           JeffH@EtheridgeLaw.com

                                           COUNSEL FOR PLAINTIFF




                                                   17
